Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 27, 2021

                                       No. 04-20-00562-CV

                                       James D. SCUDDAY,
                                            Appellant

                                                 v.

 Austin KING, Tierra Linda Ranch Homeowners Association, Jerry Adams, Bob Dockey, Mary
              La France, Tammy Haney, Denise Chambers and Dimas Lopez,
                                      Appellees

                   From the 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. 14446
                         Honorable Albert D. Pattillo, III, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Justice Beth Watkins, Justice

        On December 10, 2021, this court issued a letter denying “all requests for oral argument”
and informing the parties that this appeal would be submitted on briefs on January 11, 2022
before a panel consisting of Chief Justice Rebeca C. Martinez, Justice Luz Elena D. Chapa, and
Justice Beth Watkins. On December 16, 2021, appellant filed a motion seeking reconsideration
of the court’s decision to deny oral argument. After consideration, we DENY appellant’s motion.

           It is so ORDERED December 27, 2021.
                                                                     PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT